 1
 2
 3
 4
 5
 6                                                                JS-6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                                  CENTRAL DISTRICT OF CALIFORNIA
10
11 THE SCHWARTZ E LIQUID, a                          Case No. 8:18-cv-00672 AG (FFMx)
   California Corporation, and THUY
12 NGUYEN, an individual,                            ORDER GRANTING STIPULATED
                                                     PERMANENT INJUNCTION
13                          Plaintiffs,
14              vs.
15 EIGHTCIG, L.L.C., a Nevada Limited
   Liability Company, dba EightCig and
16 dba EightVape, IBTS LLC, a Florida
   Limited Liability Company, IBTS 1
17 LLC, a Florida Limited Liability
   Company; and DOES 3 through 10,
18
               Defendants.
19
20
21
22
23
24
25
26
27
28

     2835/034352-0003
     12003374.2 a02/21/19                          -1-
 1             Pursuant to the Stipulation for Permanent Injunction entered into by and
 2 between plaintiffs The Schwartz E Liquid and Thuy Nguyen (“Plaintiffs”), and
 3 defendant EightCig, L.L.C. (“Defendant”), (collectively, the “Parties”),
 4             IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:
 5             1.           Defendant and each of its predecessors, successors, affiliates,
 6 employees, assigns, agents, representatives, heirs, and attorneys, agrees not to sell,
 7 distribute, advertise, market, or manufacture any products or services offered for sale
 8 by Plaintiff, including, but not limited to, Plaintiff’s products bearing the marks
 9 NAKED 100, NKD 100, The Schwartz, USA Vape Lab, and Sorbae (collectively,
10 “Plaintiffs’ Marks”).
11             2.           Defendant and each of its officers, directors, partners, agents,
12 servants, employees, attorneys, representatives, confederates, and all persons and
13 entities acting for with, by, through or under it, and any others within its control or
14 supervision, and all others in active concert or participation with the above, is
15 permanently enjoined and restrained, from using Plaintiffs’ Marks, either alone or in
16 combination with other words or symbols, in the marketing, sales, distribution,
17 promotion, advertising, identification, or in any other manner in connection with any
18 business in the United States.
19             3.           Defendant and each of its officers, directors, partners, agents,
20 servants, employees, attorneys, representatives, confederates, and all persons and
21 entities acting for, with, by, through or under it, and any others within its control or
22 supervision, and all others in active concert or participation with the above, be
23 enjoined during the pendency of this action and permanently thereafter from using
24 Plaintiffs’ Marks in any form or manner that would tend to identify or associate
25 Defendant’s businesses or services with Plaintiffs or their products;
26             4.           Defendant will deliver to Plaintiffs’ attorney within thirty (30) days
27 after the entry of this injunction, to be impounded or destroyed by Plaintiffs, all
28 products bearing Plaintiffs’ Marks, including all BāR Pod vape starter kit devices,

     2835/034352-0003
                                                     -2-
     12003374.2 a02/21/19          ORDER GRANTING STIPULATED INJUNCTION
 1 and/or pods, and all literature, signs, labels, prints, packages, wrappers, containers,
 2 advertising materials, stationery, and any other items in its possession or control
 3 relating to Plaintiffs’ products or bearing Plaintiffs’ Marks;
 4             5.           Defendant will instruct, within thirty (30) days after the entry of this
 5 injunction, any print directory, Internet directory, or website that it has caused to
 6 display Plaintiffs’ Marks to cease using such marks at the earliest possible date;
 7             6.           Within thirty (30) days after entry of this injunction, Defendant will
 8 file with the Clerk of this Court and serve Plaintiffs, a report in writing, under oath,
 9 setting forth in detail the manner and form in which Defendant has complied with the
10 foregoing injunction;
11             7.           Plaintiff will file a Notice of Dismissal and an accompanying
12 Proposed Order within ten (10) business days of Plaintiff receiving a satisfactory
13 written report from Defendant pursuant to Paragraph 6 herein;
14             8.           The Parties have had the opportunity to consult with legal counsel of
15 their choice and are fully informed and aware of the legal effect and consequences of
16 this Stipulated Injunction;
17             9.           The Court shall retain jurisdiction over this matter subsequent to the
18 dismissal of the action for the purpose of enforcing this injunction.
19
20             IT IS SO ORDERED.
21
22 Dated: February 21, 2019                           __________________________________
23                                                    Hon. Andrew J. Guilford
                                                      United States District Court Judge
24
25
26
27
28

     2835/034352-0003
                                                      -3-
     12003374.2 a02/21/19          ORDER GRANTING STIPULATED INJUNCTION
